Appeal from a judgment (denominated order) of the Supreme Court, Erie County (John E Lane, J), entered February 14, 2005 in a proceeding pursuant to CPLR article 78. The judgment granted the application of petitioners for judgment on their severed claim in the amended petition and denied respondents’ motion to dismiss the amended petition.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court (Matter of Mohr v *1186Giambra, 7 Misc 3d 723 [2005]). Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Kehoe and Hayes, JJ.